Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00696-CV

                   L. Prasad M. VEMULAPALLI, M.D., and Cardiovascular
                                Associates of San Antonio, P.A.,
                                           Appellants

                                                v.

                    Charles MOORE, Individually and as Representative of
                           The Estate of Cameron Moore, Deceased
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18998
                         Honorable Norma Gonzales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the trial court’s order denying summary
judgment is REVERSED and judgment is RENDERED that appellee take nothing.

       It is further ORDERED that appellants recover their costs of appeal from appellee.

       SIGNED August 19, 2020.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice